EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin Tramm, Registration No. 62,303 on 4/7/2021.
The following claims had been amended:
1.	(Currently Amended) A computer-implemented method [[for]] of controlling playback of media content items on a media playback device, the method comprising:
	displaying on the media playback device a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, the graphical control elements comprising a single automatic playback switch configured to switch between a plurality of playback modes when selected, the plurality of playback modes including: automatic playback off mode, autoplay mode, repeat track mode, and repeat playlist mode, wherein the graphical control elements are displayed within [[the]] a same view of the graphical user interface;
	receiving a selection from a user, of media content for playback on the media playback device, the media content comprising an initial queue of media content items;
retrieving and playing the initial queue of media content items on the media playback device;
determining a current state of the automatic playback switch; 
when the current state is the autoplay mode, upon concluding playback of the initial queue of media content items, automatically retrieving and initiating playback of an autoplay queue of media content items on the media playback device, the autoplay queue of media content items 
when the current state is the repeat track mode, upon concluding playback of a currently playing media content item, repeating playback of the currently playing media content item;
when the current state is the repeat playlist mode, upon concluding playback of the initial queue of media content items, automatically playing the initial queue of media content items again; [[and]]
when the current state is the automatic playback off mode, upon concluding playback of the initial queue of media content items, stopping playback;
receiving one or more selections of the automatic playback switch by the user; and
displaying a symbol corresponding to the current state of the automatic playback switch on the graphical user interface.

2.	(Currently Amended) The computer-implemented method of claim 1, wherein the automatic playback switch is a selectable icon having the symbol 


12.	(Currently Amended) The computer-implemented 
13.	(Currently Amended) The computer-implemented items is selected based on a personalized user vector. 
14.	(Currently Amended) The computer-implemented items is selected based on similarity of 40 dimensional attributes.
15.	(Currently Amended) A system that controls playback of media content items on a media playback device, the system comprising:
a media playback device comprising:
		a user input device configured to receive selections of media playback options;
		a media content output device configured to play streamed media content; and
		a media playback application configured to: 
generate a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, the graphical control elements comprising a single automatic playback switch when selected by a user, including: autoplay mode, automatic playback off mode, repeat track mode, and repeat playlist mode, wherein the graphical control elements are displayed within a same view of the graphical user interface;
receive a selection from the user, of media content for playback on the media playback device, the media content comprising an initial queue of media content items;
retrieve and play the initial queue of media content items on the media playback device;
determine a current state of the automatic playback switch; 
when the current state is the autoplay mode, automatically play an autoplay queue of media content items the initial queue of media content items has concluded, the autoplay queue of media content items queue;
when the current state is the automatic playback off mode, stop playback after [[an]] the initial queue of media content items has concluded playing;
when the current state is the repeat track mode, repeat playback of a currently playing media content item upon concluding playback of the currently playing media content item; [[and]]
when the current state is the repeat playlist mode, repeat playback of the initial queue of media content items 
receive one or more selections of the automatic playback switch
display a symbol corresponding to the current state of the automatic playback switch on the graphical user interface. 
17.	(Currently Amended) The system of claim 15, wherein the user input device receives touch gestures to select the automatic playback switch

18.	(Currently Amended) The system of claim 15, wherein the automatic playback switch symbol for each playback mode.

19.	(Currently Amended) One or more computer-readable media storing computer-executable instructions that, when executed by at least one computing device, cause the at least one computing device to:
display on a media playback device a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, the graphical control elements comprising a single automatic playback switch four settings: automatic playback off mode, repeat playlist mode, repeat track mode, and autoplay mode, wherein the graphical control elements are displayed within a same view of the graphical user interface;
receive input from a user at the automatic playback switch to enable the autoplay mode;
change [[the]] a visual appearance of the automatic playback switch to indicate that automatic playback is enabled;
receive a selection of media content for playback on the media playback device from the user, the media content comprising an initial queue of media content items;
retrieve and play the initial queue of media content items on the media playback device;
determine that a current state of the automatic playback switch is the autoplay mode; [[and]]
upon concluding playback of the initial queue of media content items, automatically retrieve and initiate playback of [[the]] an autoplay queue of media content items on the media playback device, the autoplay queue of media content items ;
receive one or more selections of the automatic playback switch by the user;
determine the current state of the automatic playback switch after receiving the one or more selections;
when the current state is the repeat track mode, upon concluding playback of a currently playing media content item, repeat playback of the currently playing media content item;
when the current state is the repeat playlist mode, upon concluding playback of the initial queue of media content items, automatically play the initial queue of media content items again;
when the current state is the automatic playback off mode, upon concluding playback of the initial queue of media content items, stop playback; and 
display a symbol corresponding to the current state of the automatic playback switch on the user interface.

20.	(Currently Amended) The one or more computer-readable media of claim 19, wherein the automatic playback switch is visually represented with a lemniscate icon and the visual appearance of the lemniscate icon is changed to highlight the lemniscate icon when automatic playback is enabled.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations the graphical control elements comprising a single automatic playback switch configured to switch between a plurality of playback modes when selected, the plurality of playback modes including: automatic playback off mode, autoplay mode, repeat track mode, and repeat playlist mode, wherein the graphical control elements are displayed within  a same view of the graphical user interface; receiving a selection from a user, of media content for playback on the media playback device, the media content comprising an initial queue of media content items; retrieving and playing the initial queue of media content items on the media playback device; determining a current state of the automatic playback switch; when the current state is the autoplay mode, upon concluding playback of the initial queue of media content items, automatically retrieving and initiating playback of an autoplay queue of media content items on the media playback device, the autoplay queue of media content items being automatically selected to include media content items related to the media content items in the initial queue; when the current state is the repeat track mode, upon concluding playback of a currently playing media content item, repeating playback of the currently playing media content item; when the current state is the repeat playlist mode, upon concluding playback of the initial queue of media content items, automatically playing the initial queue of media content items again; when the current state is the automatic playback off mode, upon concluding playback of the initial queue of media content items, stopping playback; receiving one or more selections of the automatic playback switch by the user; and displaying a symbol corresponding to the current state of the automatic playback switch on the graphical user interface recited in claims 1, 15 and 19, when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Hirasawa (US 2004/0068605) disclose a recording apparatus and method suitable for use in temporarily storing data recorded to a detachable recording medium. The recording apparatus has A play mode (PLAY MODE) button 13 is operated to switch the playback mode to normal playback in which all tracks included in a playback area are played back each once sequentially, all-music repeat in which all tracks included in the playback area are repetitively sequentially played back, single-music repeat in which only one track is repetitively played back, random repeat in which random selection is performed on all tracks included in the playback area and the selected tracks are repetitively played back at random, or slot machine playback in which an animation indicative of random section of all tracks included in the entire HDD is displayed and the selected tracks are repetitively selected. (paragraph abstract, [0232]) 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 15 and 19 and as a whole.
Thus, claims 1, 15 and 19 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUYANG XIA/Primary Examiner, Art Unit 2143